EXHIBIT Utah Medical Products, Inc. Reports Financial Performance for Third Quarter Salt Lake City, Utah - In the third calendar quarter (3Q) 2009 and three quarters year-to-date, or nine months (9M) of 2009, Utah Medical Products, Inc.’s (Nasdaq: UTMD) changes in financial results compared to the same time period in the prior calendar year were as follows: 3Q (July – September) 9M (January – September) Sales: ( 7%) (8%) Gross Profit: (11%) (11%) Operating Income: (19%) (14%) Net Income: (11%) (16%) Earnings Per Share: ( 5%) (10%) In 3Q 2009 and 9M 2009, UTMD achieved the following profit margins: 3Q 2009 (July – September) 9M2009 (January – September) Gross Profit Margin (gross profits/ sales): 52.4% 53.2% Operating Profit Margin (operating profits/ sales): 35.7% 36.3% Net Profit Margin (profit after taxes/ sales): 24.2% 24.3% Comments by UTMD’s CEO Kevin Cornwell: “Although 3Q 2009 financial results were disappointing when compared to 3Q 2008, UTMD’s performance did improve relative to the first half of the year. As a result, I expect that UTMD will be able to achieve closer to the top than the bottom of the $1.71 - $1.75 eps range previously projected for the calendar year 2009. In 4Q 2009, we expect to see a positive change in income statement categories compared to 4Q 2008 yielding final sales and eps 6-7% lower for 2009 as a whole compared to 2008.Even in this disappointing year, in my view, UTMD will have maintained excellent profitability and returns to shareholders. Because our policy is to let performance speak for itself, UTMD hasn’t had much to discuss with shareholders about marketing and new product development initiatives in 2009.Nevertheless, I am optimistic that projects underway have the potential to improve financial results in 2010.” For 9M 2009, domestic direct sales, comprised of sales to finished device end-users, were down 4% compared to 9M 2008.Domestic direct sales of obstetric devices, the product category most affected by restrictive GPO agreements, declined $498,000 (10%). Domestic direct sales of neonatal devices declined $62,000 (1%), and domestic direct electrosurgery sales were essentially the same. U.S. OEM sales, sales of components to other companies, declined $34,000 (3%) compared to 9M 2008. International sales improved in 3Q 2009 from the prior quarter despite the fact that UTMD’s largest international customer in 2008 still has not purchased DPT kits or sensors this year. In 9M 2008, this international OEM customer purchased $1,301,000, which represents 74% of UTMD’s 9M 2009 total consolidated sales decline compared to 9M 2008. Comparing 9M 2009 to 9M 2008 global sales in product categories, blood pressure monitoring/ components (BPM) sales were down 23%, neonatal device sales were about the same, gynecology/ electrosurgery device sales were up 2% and obstetrics device sales were down 10%. The loss of sales to UTMD’s largest international customer were all in the BPM category and were all manufactured in UTMD’s Ireland facility. In 9M 2009, UTMD Ireland trade shipments were 24% lower in US Dollar terms and 16% lower in Euro terms. The average 9M 2009 gross profit margin (GPM) was 1.6 percentage points lower than in 9M 2008. In addition to less absorption of overhead costs on lower sales volume, higher raw material costs and lower average unit selling prices in a very competitive U.S. hospital market, two additional factors lowered average GPM about one full percentage point in 3Q 2009 as a result of shipping an unusually large China customer order from UTMD Ltd.:1) WIP/FG inventories in Ireland declined substantially, which reduced fixed overhead absorption and magnified fixed overhead costs in Ireland at a USD rate that was higher than when the inventory was built earlier in the year, and 2) since the unit prices had been previously fixed in USD terms as part of a long term supply agreement, and manufacturing costs were incurred in EURO terms, the weaker USD reduced the profitability of the shipment. In order to keep people in Ireland employed, this was an exception to the rule that UTMD builds product in Ireland where prices are fixed in EURO, and in the U.S. where prices are fixed in USD.Some adjustments in operations were made in 3Q including a six percent layoff of U.S. employees and purchase of new production equipment which will not begin to help GPM results until the 4Q. Operating expenses were $151,000 lower in 9M 2009 than in 9M 2008, but they were $119,000 higher in 3Q 2009 than in 3Q 2008, yielding the only 3Q income statement category (operating profit) which did not improve relative to 1H 2009 performance.This was due to an extraordinary $250,000 adjustment (reduction) in accrued senior management bonuses in 3Q 2008 that did not recur in 3Q 2009. In 9M 2009, lower net income relative to 9M 2008 was leveraged by a higher income tax provision rate of 34.6% compared to the tax provision rate of 32.7% of EBT in 9M 2008. The difference was due to one-time refunds in 2008 on amended 2004-2006 income tax returns for Ireland, and the fact that Ireland earnings before taxes (EBT), taxed at a much lower rate than U.S. EBT, were down more than U.S.
